Citation Nr: 1454724	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  08-05 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for syphilis.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Anna Richardson (Schleelein), Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from August 1944 to November 1945. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

In August 2010, the Board remanded this matter.  The case has now been returned to the Board pursuant to 38 C.F.R. § 19.38 (2013) for further appellate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

(On this same date, the Board is issuing a separate decision regarding the Veteran's appeal of an overpayment of VA benefits.)  

The issue of service connection for syphilis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's combined service-connected disability picture is shown to prevent him from obtaining and maintaining all forms of substantially gainful employment consistent with his educational and occupational background.





CONCLUSION OF LAW

The criteria for the assignment of a total rating based on individual unemployability due to service-connected disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is unemployable due to his service-connected disability picture.

A.  Applicable Law

Under the applicable criteria, total disability ratings based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16.  

The claim for a TDIU is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999). 

B.  Discussion

Here, the Veteran is service-connected for four disabilities:  (1) benign prostatic hypertrophy with history of gonorrhea; (2) posttraumatic stress disorder (PTSD) with residuals of traumatic brain injury (TBI), also claimed as major depressive disorder; (3) residuals of TBI; and (4) residuals, lacerated prepuce.  The combination of these service-connected disabilities satisfies the schedular criteria for a TDIU under § 4.16(a).

The evidentiary record also makes it likely that the combined disability picture results in the Veteran being unable to secure or follow a substantially gainful occupation.  Most demonstrably, VA examinations throughout the appeal show PTSD and TBI symptoms involving fragmented circumstantial and tangential thought process much of the time; not well oriented as to place time and situation; reduced memory; and need for a caregiver.  In light of this evidence, the Board cannot find that the Veteran is capable of gainful employment in any capacity.  

Accordingly, by resolving all reasonable doubt in the Veteran's favor, the claim must be granted.  As this outcome represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.


ORDER

A total disability rating based on individual unemployability due to service-connected disability is granted.


REMAND

In its October 2010 decision, the Board remanded the claim of service connection for syphilis.  The Board determined that remand was required for issuance of a statement of the case (SOC).  See 38 C.F.R. § 19.9(c) (2014); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Upon remand, the AOJ issued an SOC in August 2013.  The Veteran responded in October 2013 by filing a VA Form 9.  In this VA Form 9, he requested a hearing before the Board.  At present, his request for a Board hearing remains pending.  As such, the matter must be remanded to allow the scheduling of a Board hearing.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Board hearing before a Veterans Law Judge to address the claim of service connection for syphilis.  He and his representative should be given advance notice of the date, time, and location of the hearing.  A copy of the hearing notice letter should be placed in the claims file.  If, for any reason, the Veteran changes his mind and withdraws his request for a hearing or does not appear for the hearing on the date scheduled, this should also be documented in the claims file.

The Veteran  has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


